Exhibit 10.3


AMENDMENT TO EMPLOYMENT AGREEMENT


 

THIS AGREEMENT (this “Agreement”) is made as of the 19th day of August, 2005
(the “Effective Date”) by and between MAXIM PHARMACEUTICALS, INC., a Delaware
corporation (the “Company”), and LARRY G. STAMBAUGH, an individual
(“Stambaugh”).

 


BACKGROUND


 

A.                                   Stambaugh is currently the Chairman,
President and Chief Executive Officer of the Company, and has served in these
capacities since 1993.

 

B.                                     The Company and Stambaugh previously
entered into that certain Employment Agreement dated as of December 3, 2004 (the
“Employment Agreement”).  Pursuant to Section 6.3 of the Employment Agreement,
Stambaugh is entitled to receive continuation of his annual base salary plus
health care insurance coverage for a period of three (3) years from the date of
his employment termination if the Company terminates Stambaugh’s employment
other than for cause pursuant to Section 6.2 of the Employment Agreement prior
to the expiration of the Term of the Employment Agreement.

 

C.                                     The parties to this agreement have
determined that it is in the best interest of the Company and to its
shareholders to modify the Employment Agreement as follows:

 

Agreement

 

1.                                       The Company and Stambaugh hereby agree
that, as of the Effective Date, Section 6.3 of the Employment Agreement is
hereby amended to provide that “two (2) years” shall be substituted for the
phrase “three (3) years”; i.e., in the event Stambaugh’s employment with the
Company is terminated by the Company prior to the Term of the Employment
Agreement other than for cause pursuant to Section 6.2 of the Employment
Agreement, Stambaugh shall be entitled to receive continuation of his annual
base salary plus health insurance coverage for a period of two (2) years from
the date of his employment termination instead of three (3) years.

 

2.                                       Stambaugh hereby agrees that he shall
make himself available at all times between the Effective Date hereof and
March 31, 2006 to serve on a full-time basis, and to use his best efforts in
serving, as the Company’s President and Chief Executive Officer at his current
annualized salary of $405,000 through September 30, 2005 and $450,000 thereafter
and with his current bonus program opportunities.  Stambaugh’s foregoing
agreement and commitment shall automatically terminate in the event that the
Company terminates Stambaugh’s employment with the Company other than for cause
pursuant to Section 6.2 of the Employment Agreement prior to March 31, 2006.

 

3.                                       Miscellaneous Provisions

 

(a)                                  Construction.  The language of this
Agreement has been negotiated between the parties and shall be construed simply,
according to its plain meaning, and not strictly for or against either party
regardless of the source of draftsmanship.

 

--------------------------------------------------------------------------------


 

(b)                                 Counterparts.  This Agreement may be
executed in counterparts, and each counterpart, once executed, shall have the
efficacy of a signed original.  True and correct copies of signed counterparts
may be used in place of originals for any purpose.  Signatures transmitted
electronically or via facsimile shall be deemed to be original signatures.

 

(c)                                  Attorneys’ Fees And Costs.  In the event of
future litigation in connection with or concerning the subject matter of this
Agreement or any breach of this Agreement, the prevailing party shall be
entitled to recover all costs and expenses incurred by that party, including
actual attorneys fees, expert and consultant fees, and costs in addition to any
other relief to which it may be entitled.  The parties further agree that the
prevailing party shall be entitled to recover all costs, including actual
attorney’s fees and costs, of collecting any costs and expenses awarded pursuant
to the prior provision.

 

(d)                                 Independent Legal Advice.  The parties
acknowledge that they have been advised by their own independently selected
counsel and other advisors in connection with this Agreement and enter into this
Agreement solely on the basis of that advice and on the basis of their own
independent investigation of all of the facts, laws, and circumstances material
to this Agreement or any provision hereof and not in any manner or to any degree
based upon any statement or omission by any other party and/or their counsel.

 

(e)                                  Authority To Execute Agreement.  Each
person whose signature appears hereon represents, warrants and guarantees that
he has been duly authorized and has full authority to execute this Agreement on
behalf of the party on whose behalf this Agreement is executed.

 

(f)                                    Binding Agreement.  This Agreement shall
be binding upon the parties and their successors in interest and assigns.

 

(g)                                 No Modification.  No term of this Agreement
shall be modified, waived, or changed except by an instrument in writing signed
by both parties.

 

(h)                                 Severability.  If for any reason any clause
or provision of this Agreement should be held unenforceable, invalid or in
violation of law by any court or other tribunal, then the remaining clauses and
provisions hereof shall nevertheless remain in full force and effect.

 

2

--------------------------------------------------------------------------------


 

BY EXECUTING THIS AGREEMENT, EACH OF THE PARTIES ACKNOWLEDGES THAT IT OR HE HAS
READ THIS AGREEMENT AND UNDERSTANDS AND AGREES TO ITS TERMS AND PROVISIONS.

 

IN WITNESS WHEREOF, the parties have entered into and delivered this Agreement
as of the Effective Date.

 

 

MAXIM PHARMACEUTICALS, INC.

LARRY G. STAMBAUGH

 

 

 

 

By:

/s/ F. Duwaine Townsen

 

By:

/s/ Larry G. Stambaugh

 

 

F. Duwaine Townsen
Lead Independent Director of
the Board of Directors

 

Larry G. Stambaugh

 

3

--------------------------------------------------------------------------------